                    Case 1:21-cv-00379-JLS Document 1-1 Filed 03/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

                        Plaintiff

               v.                                                          21-CV-

$5,225 UNITED STATES CURRENCY,

                  Defendant.
____________________________________

                                       ARREST WARRANT IN REM

TO:    THE UNITED STATES MARSHALS SERVICE OF THE WESTERN DISTRICT OF NEW
       YORK AND/OR ANY OTHER DULY AUTHORIZED LAW ENFORCEMENT OFFICER:

        WHEREAS, a Verified Complaint of Forfeiture has been filed on                                    in the
United States District Court for the Western District of New York, by James P. Kennedy, Jr., United States
Attorney, on behalf of the United States of America, plaintiff, alleging that the defendant property is subject
to seizure and forfeiture to the United States pursuant to 21 U.S.C. §881 (a)(6).

      YOU ARE, THEREFORE, HEREBY COMMANDED to arrest and seize the defendant property,
and use discretion and whatever means appropriate to protect and maintain said defendant property; and

       YOU ARE FURTHER COMMANDED to provide notice of this action to all persons thought to
have an interest in or claim against the defendant property, and that you promptly, after execution of this
process, file the same in this Court with your return thereon.

        All persons asserting an interest in the defendant property and who have received direct notice of the
forfeiture action must file a Verified Claim with the Clerk of this Court pursuant to Rule G(5) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, thirty-five (35) days
after the notice is sent; or if notice was published but direct notice was not sent to the claimant or the
claimant=s attorney, a claim must be filed no later than thirty (30) days after final publication of newspaper
notice or legal notice or no later than sixty (60) days after the first day of publication on an official internet
government forfeiture site; or within the time that the Court allows, provided any request for an extension
of time from the Court is made prior to the expiration of time which the person must file such verified
claim. In addition, any person having filed such a claim shall also serve and file an answer to the complaint
or a motion under Rule 12 of the Federal Rules of Civil Procedure within twenty-one (21) days after filing
the claim, and any person having timely filed such claim and answer must appear before this Court, at
Buffalo, NY on _____________________ or ( ) on a date determined by the Court.


                        SEE REVERSE SIDE FOR ADDITIONAL INFORMATION
                Case 1:21-cv-00379-JLS Document 1-1 Filed 03/11/21 Page 2 of 2



       Supplemental Rule G(5) provides in pertinent part: AThe Claim must: (A) identify the specific
property claimed; (B) identify the claimant and state the claimant=s interest in the property; (C) be signed
by the claimant under penalty of perjury; and (D) be served on the government attorney designated under
Rule G(4)(a)(ii)(C) or (b)(ii)(D).

        All persons asserting an interest in the defendant property are required to file a Claim in the Clerk's
Office and to answer the Complaint within the times above fixed: otherwise, judgment by default will be
filed for the relief demanded in the complaint.

       Claims and Answers are to be filed with the Clerk, United States District Court for the Western
District of New York, 2 Niagara Square, Buffalo, New York 14202 with a copy thereof sent to Assistant
United States Attorney Paul C. Parisi, 138 Delaware Avenue, Buffalo, New York 14202.

      This warrant is issued pursuant to Rule G(3) of the Supplemental Rules for Admiralty or Maritime
Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure.



   WITNESS THE HONORABLE                           UNITED STATES DISTRICT JUDGE AT



   DATE                                            CLERK


                                                   (BY) DEPUTY CLERK




                                   Returnable      75      days after issue



                                 United States Marshals Service's Return

   DISTRICT                                   DATE RECEIVED           DATE EXECUTED



   US MARSHAL                                 (BY) DEPUTY MARSHAL
